DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on date/month/year, is being considered by the examiner.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “imaging information”, “a first tag data set”, “new tag data”, “pre-stored tag data”, “united tag data”, “an extension line”, “a connection line”, “an imaging origin”, “imaging reward”, “reward reference data” must be shown or the feature must be canceled from the claims 1-16 and 20-23.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a data receiving module, a tag search module, an object location determination module, and a tag generation module in claims 1-3, 7, 12-13, a reward module in claim 9-10, an imaging unit, an imaging information generation unit, a communication unit, and an input unit in claim 9, an output unit in claim 10.
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. After reviewing the specification there appears to be no corresponding structure for a data receiving module, a tag search module, an object location determination module, a tag generation module, and a reward module.
Claims 2-7, 11, 15-16, and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  Claims 2, 11, and 15 recite “an imaging origin”. However, neither the specification nor the claims provide a clear definition of “an imaging origin”. It is not clear whether the imaging origin is a place that where the image come from,  or the imaging origin is a point on an image. If it is “a location in which the panoramic image is shot”, hence it not clear how to create “an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other”. If the imaging origin is a point on an image, where is its location.  Accordingly, this limitation does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claim 2, 11, 15, and their dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  After reviewing the specification there appears to be no corresponding structure for a data receiving module, a tag search module, an object location determination module, a tag generation module, and a reward module. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 14 do not indicate there is any display.  Hence, it is not clear from the claim language that how the image and the tags can be displayed. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 14 recite the limitation "the same object existing ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 1, 14, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 9-11, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters “an expected imaging reward” and “reward reference data”, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Hence, it is not clear from the claim language what are “an expected imaging reward” and “reward reference data”. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 8-9, 12-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti (US Patent 10,848,670 B2), (“Gatti”), in view of Hasegawa (US Patent 11,089,213 B2), (“Hasegawa”).
Regarding claim 1, Gatti meets the claim limitations, as follows:
A system (i.e. A system) [Gatti: col. 5, line 35, Fig. 7] for producing panoramic image content (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7], comprising: a user device ((i.e. a client device of the user) [Gatti: col. 22, line 52, Fig. 5]; (i.e. The camera(s)) [Gatti: col. 6, line 6; Figs. 1, 5] (i.e. the user of the camera system) [Gatti: col. 12, line 37-38; Figs. 1, 5]) configured to generate first panoramic image data including a first panoramic image (i.e. The camera(s) 104 are configured to provide panoramic video including a view of both the driver's and passenger's side doors and windows of any vehicle the system is mounted within) [Gatti: col. 6, line 6-9]  and imaging information (i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28]  and a first tag data set (i.e. The communication firmware 130 may configure the processing subsystem 119 to format the compressed video 132 into a sequence of brief video clips, then to break the video clips into a sequence of data packets with suitable packet headers) [Gatti: col. 8, line 42-46]  including new tag data for at least one object deployed on the first panoramic image (i.e. the camera system 100 having the satellite navigation receiver 144 may tag the compressed video 132 with a location determined at the time it is recorded, such that these location tags are transmitted with that compressed video 132 to the server 160 and recorded with timestamps in the video database) [Gatti: col. 13, line 37-42]; and a panoramic image server (i.e. a server) [Gatti: col. 18, line 26]  including a data receiving module (i.e. wireless receivers, transmitters, transceivers) [Gatti: col. 8, line 49-50]  configured to receive the first panoramic image data (i.e. receive the panoramic video from the camera 104) [Gatti: col. 8, line 20-21]  and the first tag data set from the user device (i.e. The communication firmware 130 may configure the processing subsystem 119 to format the compressed video 132 into a sequence of brief video clips, then to break the video clips into a sequence of data packets with suitable packet headers) [Gatti: col. 8, line 42-46], a tag search module (i.e. one or more other processors) [Gatti: col. 17, line 24-25]  configured to search for at least one pre-stored tag data with respect to the same object existing in a predetermined region based on the imaging information of the first panoramic image data (i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45], an object location determination module configured to (i.e. one or more other processors) [Gatti: col. 17, line 24-25]  generate united tag data (i.e. send other types of notifications, including, but not limited to, text messages, such as SMS (Short Message Service) messages, MMS (Multimedia Messaging Service) messages) [Gatti: col. 24, line 17-20] by calculating a location of the object based on the pre-stored tag data searched for with respect to the same object and the new tag data (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39], and a tag generation module configured to (i.e. one or more other processors) [Gatti: col. 17, line 24-25] display tag information (i.e. displaying information) [Gatti: col. 19, line 51] on the object on the panoramic image data based on the united tag data (i.e. the camera access prompt 176 may display, on the display of the subscriber device 174 (or via .
Gatti does not explicitly disclose the following claim limitations (Emphasis added).
A system for producing panoramic image content, comprising: a user device configured to generate first panoramic image data including a first panoramic image and imaging information and a first tag data set including new tag data for at least one object deployed on the first panoramic image; and a panoramic image server including a data receiving module configured to receive the first panoramic image data and the first tag data set from the user device, a tag search module configured to search for at least one pre- stored tag data with respect to the same object existing in a predetermined region based on the imaging information of the first panoramic image data, an object location determination module configured to generate united tag data by calculating a location of the object based on the pre- stored tag data searched for with respect to the same object and the new tag data, and a tag generation module configured to display tag information on the object on the panoramic image data based on the united tag data. 
However, in the same field of endeavor Hasegawa further discloses the claim limitations and the deficient claim limitations as follows:
((i.e. displaying tags in a spatial direction using a real scenery) [Hasegawa: col. 6, line 20-21; Fig. 9]; (i.e. display the tag on the scenery of the real world in a superimposed manner on the basis of the viewpoint position or the viewing direction associated therewith) [Hasegawa: col. 5, line 2-3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti with Hasegawa to program the system to display tags on an object in the image.  
Therefore, the combination of Gatti with Hasegawa will make easy for viewers to understand [Hasegawa: col. 5, line 41-47, Abstract]. 

Regarding claim 8, Gatti meets the claim limitations as set forth in claim 1.Gatti further meets the claim limitations as follow.
The system of claim 1 (i.e. A system) [Gatti: col. 5, line 35, Fig. 7], wherein the user device ((i.e. a client device of the user) [Gatti: col. 22, line 52, Fig. 5]; (i.e. the camera system) [Gatti: col. 12, line 37-38]) comprises: an imaging unit configured to generate the first panoramic image ((i.e. a camera configured to capture video of a field of view) [Gatti: col. 4, line 12-13]; (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7]); an imaging information generation unit configured to generate the first panoramic image data including the first panoramic image and the imaging information (i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28]; a communication unit (i.e. a two-way communication channel) [Gatti: col. 4, line 62] configured to transmit the first panoramic image data from the user device to the panoramic image server (i.e. In a second aspect, designated B, a network-accessible server is configured to receive a compressed video, such as that transmitted by the camera system of the first aspect, having a unique identifier through a cellular telephone network and save the compressed video in a database. The network-accessible server retrieves the compressed video upon entry of a use name associated with the unique identifier. In particular embodiments, the compressed video is tagged with a location and a timestamp) [Gatti: col. 3, line 1-10]; and an input unit (i.e. a user interface) [Gatti: col. 17, line 16] configured to receive tag information of the new tag data based on tag information of the pre-stored tag data or to directly receive the tag information of the new tag data from a user ((i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28]; (i.e. The user interface 806 may include any user interface or presentation elements suitable for a smartphone and/or a portable computing device, such as a keypad, a display screen, a touchscreen, a microphone, and a speaker. The communication module 808 is configured to handle communication links between the client device 800 and other, external devices or receivers, and to route incoming/outgoing data appropriately. For example, inbound data from the dataport 810 may be routed through the communication module 808 before being directed to the processor 802, and outbound data from the processor 802 may be routed through the communication module 808 before being directed to the dataport 810. The communication module 808 may include one or more transceiver modules capable of transmitting and receiving data, and using, for example, one or more protocols and/or technologies, such as GSM, UMTS (3GSM), IS-95 (CDMA one), IS-2000 (CDMA2000), LTE, FDMA, TDMA, W-CDMA, CDMA, OFDMA, Wi-Fi, WiMAX, or any other protocol and/or technology) [Gatti: col. 17, line 47-65].

Regarding claim 9, Gatti meets the claim limitations as set forth in claim 1.Gatti further meets the claim limitations as follow.
The system of claim 1 (i.e. A system) [Gatti: col. 5, line 35, Fig. 7], wherein the panoramic image server (i.e. a server) [Gatti: col. 18, line 26] further comprises a reward module configured to (i.e. one or more other processors) [Gatti: col. 17, line 24-25]  generate reward reference data in consideration of at least one of pre-stored panoramic image data existing in the predetermined region and the pre-stored tag data based on the first panoramic image data and the new tag data (i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45], and to provide imaging reward for the first panoramic image data and the new tag data based on the reward reference data (i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45].
Gatti does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein the panoramic image server further comprises a reward module configured to generate reward reference data in consideration of at least one of pre-stored panoramic image data existing in the predetermined region and the pre-stored tag data based on the first panoramic image data and the new tag data, and to provide imaging reward for the first panoramic image data and the new tag data based on the reward reference data.
However, in the same field of endeavor Hasegawa further discloses the claim limitations and the deficient claim limitations as follows:
to generate reward reference data in consideration of at least one of pre-stored panoramic image data existing in the predetermined region and the pre-stored tag data based on the first panoramic image data and the new tag data (i.e. The tag display unit 601 displays tags in an arbitrary format. FIG. 7 illustrates an example in which, as indicated by reference numerals 701 and 702, tags such as "achievement of great adventure of 20XX" and "failure of Taro on New Year's Eve" are displayed as timelines arranged on a time axis. According to the display method illustrated in the figure, it is possible to present the tags intended for a time axis direction in the reproduction position of the free viewpoint video. By selecting any one of the displayed tags, the viewer can relive the free viewpoint video from the reproduction position associated with the tag) [Hasegawa: col. 12, line 31-41; Fig. 7], and to provide imaging reward for the first panoramic image data and the new tag data based on the reward reference data ((i.e. In a case where the free viewpoint video viewing apparatus 600 is a see-through type head-mounted display, a tag as virtual information may be displayed on a scenery of the real world in a superimposed manner.) [Hasegawa: col. 12, line 42-45; Fig. 8]; (i.e. display the tag on the scenery of the real world in a superimposed manner on the basis of the viewpoint position or the viewing direction associated therewith) [Hasegawa: col. 5, line 2-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti with Hasegawa to program the system to display tags on an object in the image.  
Therefore, the combination of Gatti with Hasegawa will make easy for viewers to understand [Hasegawa: col. 5, line 41-47, Abstract]. 

Regarding claim 12, Gatti meets the claim limitations as set forth in claim 1.Gatti further meets the claim limitations as follow.
The system of claim 1 (i.e. A system) [Gatti: col. 5, line 35, Fig. 7], wherein the tag generation module is configured to (i.e. one or more other processors) [Gatti: col. 17, line 24-25] display the united tag data (i.e. displaying information to the user) [Gatti: col. 19, line 51] on the first panoramic image data (i.e. capture panoramic video) [Gatti: col. 26, line 27] and pre-stored panoramic image data (i.e. record the panoramic video) [Gatti: col. 25, line 59] respectively linked to a plurality of pieces of object reference information including the same tag information.
Gatti does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein the tag generation module is configured to display the united tag data on the first panoramic image data and pre-stored panoramic image data respectively linked to a plurality of pieces of object reference information including the same tag information.
However, in the same field of endeavor Hasegawa further discloses the claim limitations and the deficient claim limitations as follows:
display the united tag data on the first panoramic image data (i.e. The tag display unit 601 displays tags in an arbitrary format. FIG. 7 illustrates an example in which, as indicated by reference numerals 701 and 702, tags such as "achievement of great adventure of 20XX" and "failure of Taro on New Year's Eve" are displayed as timelines arranged on a time axis. According to the display method illustrated in the figure, it is possible to present the tags intended for a time axis direction in the reproduction position of the free viewpoint video. By selecting any one of the displayed tags, the viewer can relive the free viewpoint video from the reproduction position associated with the tag) [Hasegawa: col. 12, line 31-41; Fig. 7];(i.e. In a case where the free viewpoint video viewing apparatus 600 is a see-through type head-mounted display, a tag as virtual information may be displayed on a scenery of the real world in a superimposed manner.) [Hasegawa: col. 12, line 42-45; Fig. 8]; (i.e. display the tag on the scenery of the real world in a superimposed manner on the basis of the viewpoint position or the viewing direction associated therewith) [Hasegawa: col. 5, line 2-3]) (i.e. links to related information (such as URL), and premium content. These pieces of additional information can be used for performing search or filtering on the basis of tags) [Hasegawa: col. 13, line 47-51].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti with Hasegawa to program the system to display tags on an object in the image.  
Therefore, the combination of Gatti with Hasegawa will make easy for viewers to understand [Hasegawa: col. 5, line 41-47, Abstract]. 

Regarding claim 13, Gatti meets the claim limitations as set forth in claim 1.Gatti further meets the claim limitations as follow.
The system of claim 1 (i.e. A system) [Gatti: col. 5, line 35, Fig. 7], wherein the user device (i.e. a client device of the user) [Gatti: col. 22, line 52, Fig. 5] further comprises a location correction module configured to (i.e. one or more other processors) [Gatti: col. 17, line 24-25] correct the first tag data set based on an image processing result of the first panoramic image data (i.e. whenever the location of the camera system 100 25 changes, such as when the camera system 100 goes from a parked (stationary) location, and begins moving. As such, the current location of the camera system 100 is always updated within the location database 166) [Gatti: col. 9, line 25-29].

Regarding claim 14, Gatti meets the claim limitations, as follows:
A method (i.e. a method) [Gatti: col. 3, line 39] for producing panoramic image content (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7] using a system (i.e. A system) [Gatti: col. 5, line 35, Fig. 7] for producing panoramic image content (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7] including a user device ((i.e. a client device of the user) [Gatti: col. 22, line 52, Fig. 5]; (i.e. The camera(s)) [Gatti: col. 6, line 6; Figs. 1, 5]; (i.e. the user of the camera system) [Gatti: col. 12, line 37-38; Figs. 1, 5])  generating panoramic image data (i.e. The camera(s) 104 are configured to provide panoramic video including a view of both the driver's and passenger's side doors and windows of any vehicle the system is mounted within) [Gatti: col. 6, line 6-9] and tag data (i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28] and a panoramic image server (i.e. a server) [Gatti: col. 18, line 26] receiving the panoramic image data (i.e. receive the panoramic video from the camera 104) [Gatti: col. 8, line 20-21] and the tag data ((i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28] ; (i.e. The communication firmware 130 may configure the processing subsystem 119 to format the compressed video 132 into a sequence of brief video clips, then to break the video clips into a sequence of data packets with suitable packet headers) [Gatti: col. 8, line 42-46]) from the user device ((i.e. a client device of the user) [Gatti: col. 22, line 52, Fig. 5]; (i.e. the user of the camera system) [Gatti: col. 12, line 37-38; Figs. 1, 5]), the method (i.e. a method) [Gatti: col. 3, line 39] comprising:
generating a panoramic image which generates, by the user device (i.e. The camera(s) 104 are configured to provide panoramic video including a view of both the driver's and passenger's side doors and windows of any vehicle the system is mounted within) [Gatti: col. 6, line 6-9], first panoramic image data (i.e. The communication firmware 130 may configure the processing subsystem 119 to format the compressed video 132 into a sequence of brief video clips, then to break the video clips into a sequence of data packets with suitable packet headers) [Gatti: col. 8, line 42-46] including a first panoramic image (i.e. The camera(s) 104 are configured to provide panoramic video including a view of both the driver's and passenger's side doors and windows of any vehicle the system is mounted within) [Gatti: col. 6, line 6-9] and imaging information (i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28] and a first tag data set (i.e. The communication firmware 130 may configure the processing subsystem 119 to format the compressed video 132 into a sequence of brief video clips, then to break the video clips into a sequence of data packets with suitable packet headers) [Gatti: col. 8, line 42-46] including new tag data for at least one object deployed on the first panoramic image (i.e. the camera system 100 having the satellite navigation receiver 144 may tag the compressed video 132 with a location determined at the time it is recorded, such that these location tags are transmitted with that compressed video 132 to the server 160 and recorded with timestamps in the video database) [Gatti: col. 13, line 37-42]; calculating (i.e. determine) [Gatti: col. 7, line 3] an object location which generates (i.e. determine a location of the camera system using the satellite navigation receiver) [Gatti: col. 25, line 36-37], by the panoramic image server (i.e. a server) [Gatti: col. 18, line 26], united tag data by receiving the first panoramic image data and the first tag data set from the user device (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39], searching for at least one pre-stored tag data with respect to the same object existing in a predetermined region based on the imaging information of the first panoramic image data (i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45], and calculating a location of the object based on the pre-stored tag data searched for with respect to the same object and the new tag data (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39]; and 6displaying a panoramic image (i.e. the features of the present embodiments may be implemented on a computer having a display device, such as an LCD (liquid crystal display) monitor, for displaying information to the user) [Gatti: col. 19, line 48-51] which displays (i.e. displaying information) [Gatti: col. 19, line 51], by the panoramic image server (i.e. a server) [Gatti: col. 18, line 26], tag information (i.e. displaying information) [Gatti: col. 19, line 51] on the object on the panoramic image data based on the united tag data (i.e. the camera access prompt 176 may display, on the display of the subscriber device 17 4 (or via .  
Gatti does not explicitly disclose the following claim limitations (Emphasis added).
A method for producing panoramic image content using a system for producing panoramic image content including a user device generating panoramic image data and tag data and a panoramic image server receiving the panoramic image data and the tag data from the user device, the method comprising: generating a panoramic image which generates, by the user device, first panoramic image data including a first panoramic image and imaging information and a first tag data set including new tag data for at least one object deployed on the first panoramic image; calculating an object location which generates, by the panoramic image server, united tag data by receiving the first panoramic image data and the first tag data set from the user device, searching for at least one pre-stored tag data with respect to the same object existing in a predetermined region based on the imaging information of the first panoramic image data, and calculating a location of the object based on the pre-stored tag data searched for with respect to the same object and the new tag data; and 6displaying a panoramic image which displays, by the panoramic image server, tag information on the object on the panoramic image data based on the united tag data.
However, in the same field of endeavor Hasegawa further discloses the claim limitations and the deficient claim limitations as follows:
((i.e. displaying tags in a spatial direction using a real scenery) [Hasegawa: col. 6, line 20-21; Fig. 9]; (i.e. display the tag on the scenery of the real world in a superimposed manner on the basis of the viewpoint position or the viewing direction associated therewith) [Hasegawa: col. 5, line 2-3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti with Hasegawa to program the system to display tags on an object in the image.  
Therefore, the combination of Gatti with Hasegawa will make easy for viewers to understand [Hasegawa: col. 5, line 41-47, Abstract]. 

Regarding claim 21, Gatti meets the claim limitations as set forth in claim 14.Gatti further meets the claim limitations as follow.
The method of claim 14 (i.e. a method) [Gatti: col. 3, line 39], wherein the generating of the panoramic image (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7] comprises: imaging a panoramic image which generates, by the user device, the first panoramic image and the first panoramic image data including the first panoramic image (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7] and the imaging information (i.e. The camera access prompt 176 may query the subscriber whether information of the subscriber's camera system 100 (e.g., video from, the location of, and/or any other information regarding the camera system 100) [Gatti: col. 14, line 25-28]; transmitting an image and imaging data which transmits, by the user device, the first panoramic image data to the panoramic image server (i.e. the camera system 100 having the satellite navigation receiver 144 may tag the compressed video 132 with a location determined at the time it is recorded, such that these location tags are transmitted with that compressed video 132 to the server 160 and recorded with timestamps in the video database) [Gatti: col. 13, line 37-42]; determining an existing image data existence which determines existence/nonexistence of the pre-stored panoramic image data existing in the predetermined region based on the first panoramic image data ((i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45]; (i.e. A search 254 of the subscriber database 164 locates the unique identifiers 122 associated with that driver. The video database 162 is then searched 256 for video associated with those unique identifiers) [Gatti: col. 16, line 23-26]); determining a tag information input which inputs, by the user device, tag information of the new tag data (i.e. other information such as when the compressed video 132 is tagged with the location of the camera system 100, the unique identifier 122, and any event indicator flags) [Gatti: col. 17, line 53-56] based on tag information of the pre-stored tag data in case that the pre-stored panoramic image data exists in the predetermined region based on the first panoramic image data (i.e. A search 254 of the subscriber database 164 locates the unique identifiers 122 associated with that driver. The video database 162 is then searched 256 for video associated with those unique identifiers) [Gatti: col. 16, line 23-26] ; (i.e. the camera access request 172 to the server 160 requesting information regarding a particular geo-fence. The video database 162, and/or the location database 166, is then searched 282 for video recorded within a determined distance of the area of the crime (or other significant event) and during a timeframe of interest. The time frame of interest may be a current time as of the location request 170. Once video is located, or a device is located within the geo-fence, the subscriber database 164 is searched 284 to identify users associated with those videos, and permission is requested 286 via transmission of the camera access prompt 176 and receipt of the camera access response 178, from those users to share 288 recorded video with the investigator.) [Gatti: col. 16, line 37-50]); and inputting an initial tag data which directly receives the tag information of the new tag data from a user (i.e. the user may provide input) [Gatti: col. 19, line 54] in case that the pre-stored panoramic image data does not exist in the predetermined region based on the first 8panoramic image data or the user device does not input the tag information of the new tag data based on the tag information of the pre-stored tag data (i.e. ) [Gatti: col. 16, line 37-50].  
Gatti does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 14, wherein the generating of the panoramic image comprises: imaging a panoramic image which generates, by the user device, the first panoramic image and the first panoramic image data including the first panoramic image and the imaging information; transmitting an image and imaging data which transmits, by the user device, the first panoramic image data to the panoramic image server; determining an existing image data existence which determines existence/nonexistence of the pre-stored panoramic image data existing in the predetermined region based on the first panoramic image data; determining a tag information input which inputs, by the user device, tag information of the new tag data based on tag information of the pre-stored tag data in case that the pre-stored panoramic image data exists in the predetermined region based on the first panoramic image data; and inputting an initial tag data which directly receives the tag information of the new tag data from a user in case that the pre-stored panoramic image data does not exist in the predetermined region based on the first 8panoramic image data or the user device does not input the tag information of the new tag data based on the tag information of the pre-stored tag data.  
However, in the same field of endeavor Hasegawa further discloses the claim limitations and the deficient claim limitations as follows:
inputting an initial tag data  which directly receives the tag information of the new tag data from a user (i.e. the tag input unit of the information management apparatus according to the first aspect is configured to input the tag including textual information based on a recognition result of a speech input from a photographer or a viewer of the free viewpoint video) [Hasegawa: col. 4, line 10-14] in case that the pre-stored panoramic image data does not exist in the predetermined region based on the first 8panoramic image data (i.e. a video with a viewpoint position and a viewing direction not shot by a camera) [Hasegawa: col. 1, line 55-57] or the user device does not input the tag information of the new tag data based on the tag information of the pre-stored tag data  (i.e. it is not necessary for all the cameras 101-1, 101-2, ... , and 101-N to be provided with the tagging function) [Hasegawa: col. 9, line 15-17]; (i.e. does not express the content of the video observed from the viewpoint position) [Hasegawa: col. 8, line 18-20]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti with Hasegawa to program the system to display tags on an object in the image.  
Therefore, the combination of Gatti with Hasegawa will make easy for viewers to understand [Hasegawa: col. 5, line 41-47, Abstract]. 

Regarding claim 22, Gatti meets the claim limitations as set forth in claim 1.Gatti further meets the claim limitations as follow.
The method of claim 14 (i.e. a method) [Gatti: col. 3, line 39], wherein the generating of the panoramic image (i.e. The camera(s) 104 are configured to provide panoramic video) [Gatti: col. 6, line 6-7] comprises: providing rewards which generates reward reference data in consideration of at least one of pre-stored panoramic image data existing in the predetermined region and the pre-stored tag data based on the first panoramic image data and the new tag data (i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45], and provides imaging reward for the first panoramic image data and the new tag data based on the reward reference data (i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45].
Gatti does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 14, wherein the generating of the panoramic image comprises: providing rewards which generates reward reference data in consideration of at least one of pre-stored panoramic image data existing in the predetermined region and the pre-stored tag data based on the first panoramic image data and the new tag data, and provides imaging reward for the first panoramic image data and the new tag data based on the reward reference data.
However, in the same field of endeavor Hasegawa further discloses the claim limitations and the deficient claim limitations as follows:
providing rewards which generates reward reference data in consideration of at least one of pre-stored panoramic image data existing in the predetermined region and the pre-stored tag data based on the first panoramic image data and the new tag data (i.e. The tag display unit 601 displays tags in an arbitrary format. FIG. 7 illustrates an example in which, as indicated by reference numerals 701 and 702, tags such as "achievement of great adventure of 20XX" and "failure of Taro on New Year's Eve" are displayed as timelines arranged on a time axis. According to the display method illustrated in the figure, it is possible to present the tags intended for a time axis direction in the reproduction position of the free viewpoint video. By selecting any one of the displayed tags, the viewer can relive the free viewpoint video from the reproduction position associated with the tag) [Hasegawa: col. 12, line 31-41; Fig. 7], and provides imaging reward for the first panoramic image data and the new tag data based on the reward reference data ((i.e. In a case where the free viewpoint video viewing apparatus 600 is a see-through type head-mounted display, a tag as virtual information may be displayed on a scenery of the real world in a superimposed manner.) [Hasegawa: col. 12, line 42-45; Fig. 8]; (i.e. display the tag on the scenery of the real world in a superimposed manner on the basis of the viewpoint position or the viewing direction associated therewith) [Hasegawa: col. 5, line 2-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti with Hasegawa to program the system to display tags on an object in the image.  
Therefore, the combination of Gatti with Hasegawa will make easy for viewers to understand [Hasegawa: col. 5, line 41-47, Abstract]. 



Claims 2  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti (US Patent 10,848,670 B2), (“Gatti”), in view of Hasegawa (US Patent 11,089,213 B2), (“Hasegawa”), in view of Liu (EP 3 451 755 A1), (“Liu”).
Regarding claim 2, Gatti meets the claim limitations as set forth in claim 1.Gatti further meets the claim limitations as follow.
The system of claim 1 (i.e. A system) [Gatti: col. 5, line 35, Fig. 7], wherein the pre-stored tag data and the new tag data comprise imaging origin information on a location in which the panoramic image is shot and object location information on an individual object ((i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45]; (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39]), an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other, and the object location determination module is configured to calculate the location of the object by an average value of intersection points among a plurality of extension lines being formed based on at least one piece of the pre-stored tag data and a location information set of the new tag data ((i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45]; (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39]).
Gatti and Hasegawa do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein the pre-stored tag data and the new tag data comprise imaging origin information on a location in which the panoramic image is shot and object location information on an individual object, an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other, and the object location determination module is configured to calculate the location of the object by an average value of intersection points among a plurality of extension lines being formed based on at least one piece of the pre-stored tag data and a location information set of the new tag data. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other ((i.e. obtaining at least two reference location points; using either of the at least two reference location points as a benchmark location point, and obtaining a reference location relationship between the other reference location points and the benchmark location point, where the reference location relationship is used to indicate a location relationship between a searched terminal corresponding to the other reference location points and a searched terminal corresponding to the benchmark location point.) [Liu: Abstract]; (i.e. The searcher computes a navigation path according to the location of the searcher and the received location of the searched object) [Liu: para. 0004] ; (i.e. according to a geometrical principle, the searched terminal is most possibly on a line that is perpendicular to the straight-line track and passes through a corresponding location point. In this case, a distance between the collection terminal and the searched terminal is the shortest) [Liu: para. 0070]; (i.e. Further, location records of multiple searched terminals detected by the collection terminal on the straight-line track are used to form a location record sequence along the straight-line track) [Liu: para. 0069]), and (i.e. a direction of a straight-line track is determined according to an average value of multiple detection values before the collection terminal turns a corner) [Liu: para. 0083] based on at least one piece of the pre-stored tag data and a location information set of the new tag data (i.e. The searcher computes a navigation path according to the location of the searcher and the received location of the searched object, to search for the object or the person.) [Liu: para. 0004].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti and Hasegawa with Liu to implement the method for obtaining location relation of Liu  
Therefore, the combination of Gatti and Hasegawa with Liu will enable for the system to search for the object [Liu: para. 0004]. 

Regarding claim 15, Gatti meets the claim limitations as set forth in claim 14.Gatti further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Gatti: col. 3, line 39], wherein the pre-stored tag data and the new tag data include imaging origin information on a location in which the panoramic image is shot and object location information on an individual object ((i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45]; (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39], an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other, and the calculating of the object location comprises calculating (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39], by the panoramic image server (i.e. a server) [Gatti: col. 18, line 26], the location of the object by an average value of intersection points among a plurality of extension lines being formed based on at least one piece of the pre-stored tag data and a location information set of the new tag data ((i.e. Upon entry of a desired location and a range of times, the video database 162 may be searched for video tagged with locations near the desired location and timestamped within the range of times) [Gatti: col. 13, line 42-45]; (i.e. determine a location of the camera system using the satellite navigation receiver; and tag the compressed video with the location of the camera system) [Gatti: col. 25, line 36-39]).
Gatti and Hasegawa do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 14, wherein the pre-stored tag data and the new tag data include imaging origin information on a location in which the panoramic image is shot and object location information on an individual object, an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other, and the calculating of the object location comprises calculating, by the panoramic image server, the location of the object by an average value of intersection points among a plurality of extension lines being formed based on at least one piece of the pre-stored tag data and a location information set of the new tag data.
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
an extension line is formed to extend from a connection line connecting an imaging origin based on one piece of the imaging origin information and an object location based on one piece of the object location information to each other ((i.e. obtaining at least two reference location points; using either of the at least two reference location points as a benchmark location point, and obtaining a reference location relationship between the other reference location points and the benchmark location point, where the reference location relationship is used to indicate a location relationship between a searched terminal corresponding to the other reference location points and a searched terminal corresponding to the benchmark location point.) [Liu: Abstract]; (i.e. The searcher computes a navigation path according to the location of the searcher and the received location of the searched object) [Liu: para. 0004] ; (i.e. according to a geometrical principle, the searched terminal is most possibly on a line that is perpendicular to the straight-line track and passes through a corresponding location point. In this case, a distance between the collection terminal and the searched terminal is the shortest) [Liu: para. 0070]; (i.e. Further, location records of multiple searched terminals detected by the collection terminal on the straight-line track are used to form a location record sequence along the straight-line track) [Liu: para. 0069]), and the calculating of the object location comprises calculating, (i.e. a direction of a straight-line track is determined according to an average value of multiple detection values before the collection terminal turns a corner) [Liu: para. 0083] based on at least one piece of the pre-stored tag data and a location information set of the new tag data (i.e. The searcher computes a navigation path according to the location of the searcher and the received location of the searched object, to search for the object or the person.) [Liu: para. 0004].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gatti and Hasegawa with Liu to implement the method for obtaining location relation of Liu  
Therefore, the combination of Gatti and Hasegawa with Liu will enable for the system to search for the object [Liu: para. 0004]. 

Allowable Subject Matter
21.      Claims 3-7, 10-11, 16, 20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all objections and rejections of related claims are addressed. 
22. 	The above identified claims are the third, or later, dependent claims in a chain of multiple claims. The prior arts fail to teach or render obvious of features described in these claims. In addition, there is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions.

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488